In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-21-00052-CV
              ___________________________

IN RE SHAHEED MUHAMMAD A/K/A PHILLIP WALKER, Relator




                      Original Proceeding
         89th District Court of Wichita County, Texas
             Trial Court Nos. 57912-C & 55179-C


         Before Sudderth, C.J.; Womack and Walker, JJ.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator Shaheed Muhammad aka Phillip Walker’s

Application for Writ of Mandamus, along with the supplemental clerk’s record filed

by the District Clerk of Wichita County, and is of the opinion that relief should be

denied because the trial judge has already granted a prior motion seeking the same

relief. We forward a copy of that order, dated March 12, 2019, to relator along with a

copy of this memorandum opinion.         Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    Per Curiam

Delivered: March 10, 2021




                                          2